qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no legend washington dc person to contact telephone number refer reply to cc ita - plr-120048-01 date date district state city x a dear this is in response to a ruling_request dated date and supplemented by a letter dated date both the original ruling_request and the supplemental information were submitted on your behalf by your authorized representatives you are seeking rulings that the district is a political_subdivision for purposes of sec_170 and sec_170 of the internal_revenue_code issues we are responding to the following rulings that you have requested the district is a political_subdivision of state and as such is an organization described in sec_170 and sec_170 contributions to the district that are exclusively for public purposes qualify as contributions to an organization or entity described in sec_170 and sec_170 subject_to the limitations therein conclusion sec_1 the district is a political_subdivision of state and as such is an organization described in sec_170 and sec_170 contributions to the district that are exclusively for public purposes qualify as contributions to an organization or entity described in sec_170 and sec_170 subject_to the limitations therein plr-120048-01 facts the district is a local cultural arts district created by city pursuant to state law the district’s jurisdictional boundaries are coextensive with city’s limits the district’s x- member board consists of the governor of state the county executive of a county and the mayor of city or their designees and the appointees of each of them the purpose and function of the district is to construct and operate a local public performing and visual arts complex the center the proposed center will occupy approximately one city block the district has been granted the power of eminent_domain over a downtown area composed of five contiguous blocks under state law the district’s power of eminent_domain may not be revoked for the specific area five contiguous blocks included in its initial grant of power the state legislature has determined that local cultural arts districts such as the district serve a statewide public purpose by assisting the development of cultural arts facilities in the state which provide educational and recreational opportunities for state residents by enhancing the appreciation of the arts among the state's residents by encouraging economic development and tourism by reducing unemployment and by bringing needed capital into the state for the benefit and welfare of people throughout the state furthermore the state legislature has determined that local cultural arts districts in populous cities serve a public purpose in those cities by providing educational and recreational opportunities for residents of those cities by enhancing the appreciation of the arts among the residents of those cities by encouraging economic development and tourism by reducing unemployment and by bringing needed capital into those cities for the benefit and welfare of people in those cities law and analysis sec_170 subject_to certain limitations allows as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code states that the term charitable_contribution includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or a possession_of_the_united_states the united_states or the district of columbia but only if the contribution is made for exclusively public purposes for example revrul_79_323 1979_2_cb_106 holds that gifts to an industrial commission established by a state legislature for exclusively public purposes are deductible under sec_170 revrul_69_90 1969_1_cb_63 holds that voluntary payments by merchants and property owners to a city to be used to provide unrestricted public parking facilities in the general area of the business and properties of the contributors are charitable_contributions as defined in sec_170 sec_103 provides in part that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides plr-120048-01 that the term state_or_local_bond means an obligation of a state or political_subdivision thereof sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units revrul_78_276 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power the three generally acknowledged sovereign powers are the power to tax the power of eminent_domain and the police power see commissioner v 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three sovereign powers enumerated in shamberg be delegated see revrul_77_164 1977_1_cb_20 however possession of only an insubstantial amount of any or all sovereign powers is not sufficient in determining whether an entity is a division of a state_or_local_governmental_unit important considerations are the extent that the entity is controlled by the state_or_local_government unit and motivated by a wholly public purpose revrul_83_131 1983_2_cb_184 the district is controlled by the governor the country executive and the mayor or their designees who have the power to appoint the x members on its board_of directors the district serves a public purpose the proposed center will occupy approximately one city block within the five block area where the district has the power of eminent_domain although limited to a five block area the district’s power of eminent_domain is a substantial power that may not be revoked based on the facts and circumstances presented we conclude that the district is a political_subdivision of the state the district was created to serve a wholly public purpose by assisting in the development of cultural arts facilities in the city the state legislature has determined that such facilities serve a statewide public purpose by providing educational and recreational opportunities for state residents enhancing the appreciation of the arts among the state's residents encouraging economic development and tourism reducing unemployment and bringing needed capital into the state for the benefit and welfare of people throughout the state in addition such facilities in populous cities serve a public purpose in those cities by providing educational and recreational opportunities for residents of those cities by enhancing the appreciation of the arts among the residents of those cities by encouraging economic development and tourism by reducing unemployment and by bringing needed capital into those cities for the benefit and plr-120048-01 welfare of people in those cities promoting the local economy serves a public purpose see revrul_79_323 and revrul_69_90 since we have concluded that the district is a political_subdivision of state contributions or gifts to or for_the_use_of the district are contributions or gifts to or for_the_use_of an entity described in sec_170 accordingly contributions or gifts to or for_the_use_of the district are to or for_the_use_of a political_subdivision of state and are for exclusively public purposes and are therefore generally deductible under sec_170 to the extent otherwise provided under sec_170 sec_170 of the code provides limitations on the amount that an individual can deduct for charitable_contributions in a taxable_year sec_170 provides that any charitable_contribution to a governmental_unit referred to in sec_170 is allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year since the district is a political_subdivision of state the district is a governmental_unit described in sec_170 of the code therefore charitable_contributions to the district are deductible under sec_170 of the internal_revenue_code as contributions to an entity described in sec_170 no opinion is expressed about the federal_income_tax treatment of the transaction under other provisions of the code the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent sincerely yours christopher f kane assistant to the chief branch office of associate chief_counsel income_tax and accounting enclosure copy for sec_6110 purposes cc
